Citation Nr: 1243490	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disorder. 

2 . Entitlement to service connection for a bladder disorder, claimed as irritable bladder syndrome (IBS), to include as secondary to service-connected uterine fibroids. 

3.  Entitlement to service connection for bilateral ovarian cysts/tumors, to include as secondary to service-connected uterine fibroids. 

4.  Entitlement to service connection for left oophorectomy, to include as secondary to service-connected uterine fibroids. 

5.  Entitlement to an initial compensable disability rating for service-connected seborrheic dermatitis. 

6.  Entitlement to a 10 percent evaluation for multiple, noncompensable, service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1996, with 2 months and 26 days of prior unverified active service. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision granted the Veteran's claims of entitlement to service connection for uterine fibroids and seborrheic dermatitis, and assigned each an initial noncompensable disability rating.  The rating decision also denied the Veteran's claims of entitlement to service connection for a right eye injury, IBS, bilateral ovarian cysts/tumors, and left oophorectomy.  Further, the rating decision denied the Veteran a 10 percent evaluation for multiple, noncompensable, service-connected disabilities. 

This case was previously before the Board in April 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders for all of the claims, but for the claim for service connection for a right eye disability, and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
The issue of entitlement to service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bladder disability was not caused or aggravated by her military service and was not caused or aggravated by her service-connected uterine fibroids.

2.  The Veteran does not have a current diagnosis of ovarian cysts/tumors.

3.  The Veteran's status post left oophorectomy was not caused or aggravated by her military service and was not caused or aggravated by her service-connected uterine fibroids.

4.  Since December 13, 2007, the effective date of service connection, the Veteran's dermatitis has manifested as itchy, scaly, and red.  The disability does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas; or require systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months. 

5.  Given that service connection has been granted for tinnitus, and that a 10 percent disability rating has been assigned, effective from December 13, 2007, the Veteran has had a compensable service-connected disability throughout the applicable period under consideration in this appeal.


CONCLUSIONS OF LAW

1.  A bladder disability was not incurred in or aggravated by the Veteran's active service, nor is a bladder disability proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Ovarian cysts/tumors were not incurred in or aggravated by the Veteran's active service, or proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Status post left oophorectomy was not incurred in or aggravated by the Veteran's active service, or proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  The criteria for an initial compensable rating for seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic Code 7806 (2012). 

5.  The claim for the assignment of a single 10 percent evaluation on the basis of having only multiple noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.324 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the initial September 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate her service connection claims, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  In April 2011, the RO requested that the Veteran submit an authorization to release any additional private treatment records and she did not submit any release.  Also, the Veteran has submitted private treatment records by Dr. M., the only private treatment physician she has identified.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Additionally, she was afforded VA examinations in July 2007, September 2008, and September 2009 in order to adjudicate her service connection claims, and in September 2008 and September 2009 to evaluate her increased rating claim.  The Board notes the Veteran's complaints that in 2007, the VA examiners' did not really review her file prior to the examinations, that the skin examiner did not remove her clothes to check for a skin disability, and her gynecological examiner asked her offensive questions related to her sexual history and whether she had other health insurance.  The Board notes, however, that the Veteran underwent a second skin VA examination in 2009 of which appears adequate.  Moreover, there is no indication that the lack of previous review of her file resulted in deficient examinations and/or opinions.  More significantly, when the Board remanded the claim for more specific opinions on each issue, the Veteran failed to report for the examinations.  Thus, the Board has only the current record to decide her claim.

The record reflects that the Veteran was scheduled for VA examinations in August 2011; however, she failed to report.  In a February 2011 Report of General Information, the RO noted that an August 2011 phone call was attempted to the Veteran in order to determine the reason that she failed to report for her scheduled VA examination; however, there was no answer and voicemail was not available.  Furthermore, the Veteran was advised in the September 2012 supplemental statement of the case that she had failed to report for her scheduled VA examination; however, to date, no correspondence regarding such failure to report has been received from the Veteran. 

Therefore, the Board finds that the Veteran failed to report, without good cause, for her scheduled VA examinations that were necessary in order to assess the nature and etiology of all of her claims, and the severity of her skin condition.  VA regulations provide that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (it is incumbent upon a Veteran to submit to VA examinations if he is applying for, or in receipt of, compensation).  Therefore, the Board has adjudicated the Veteran's claims based on the evidence of record. 

The Board notes that the Veteran's claims were remanded in April 2011 in order to obtain outstanding treatment records and afford her VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's eye disability, ovarian cysts, oophorectomy, and bladder condition do not fall under this presumptive clause.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that her current irritable bladder syndrome, ovarian cysts, and her 2004 oophorectomy were caused or aggravated by her service or service-connected ovarian fibroids. 

Specifically, the Veteran contends that while she was in service, in 1981 and in 1985, she experienced vaginal and abdominal pain, and burning and stabbing pain in the stomach area.  She also suffered from irritable bladder syndrome.  Beginning in 1996, uterine fibroids were found on ultrasound.  In the years following, she was found to have fibroids and complex cysts that in 2004 were evaluated for ovarian cancer.  She contends that her fibroids were caused by stress in service.  She contends that her bladder pressure, ovarian cysts and tumors, and her 2004 left oophorectomy would not have come to be if she had received appropriate medical treatment while in service.  Thus, she contends that those conditions were either caused by her service or by her service-connected uterine fibroids.

Service treatment records reflect that on April 1996 separation examination, the Veteran was noted to have had three fibroids on ultrasound.  There was no mention of tumor, cyst, or other growth on separation or otherwise while in service.  

Civilian treatment records while stationed abroad reflect that in May 2002, the Veteran was noted to have had a complex cyst in March 2002.  

Post-service private treatment records reflect that in August 2004, the Veteran sought treatment for a complex right and left adnexal cyst found while she was in Germany in April.  She had a known fibroid uterus, heavy flow, and intermittent pain.  In September 2004, the Veteran underwent a laprascopic procedure to remove a fibroid as well as her left ovary.  In June 2007, the Veteran was feeling some pelvic pressure and pressure on her bladder.  An ultrasound had shown the same pedunculated fibroid and also an enlarging fibroid in the right lower uterine body.  

VA treatment records reflect that on August 2007 abdominal ultrasound, there was evidence of thickened endometrium, with a differential diagnosis including secondary effect of uterine fibroid, endometritis, endometrial carcinoma, or endometrial hyperplasia.  There was a large uterine mass that was likely a uterine fibroid.  In September 2007 the Veteran reported pressure in her bladder with urinary frequency, urgency, incontinence, and nocturia.  The assessment was most likely overactive bladder syndrome.  It was thought to be doubtful that her symptoms were the result of pressure from the fibroid, even if there was a current fibroid.  Another physician was consulted and concurred with that assessment.  In July 2008, she was treated for overactive bladder.  

On September 2008 VA examination, the Veteran reported that sometime prior to her discharge from service in 1996, she noted complaints of irregular vaginal bleeding and a clinical pelvic examination documented a small fibroid uterus.  In 2004, while working as a civilian in Germany, a pelvic sonogram revealed a fibroid uterus.  The 2004 laparoscopy and oophorectomy did resolve most of her complaints of pain.  Then in 2007, she was seen for abdominal pain at the VA.  She currently had mild complaints of lower pelvic discomfort.  She had complaints of bladder pressure but did not have leakage.  Physical examination revealed a uterus slightly enlarged with a slightly tender fibroid.  

In this case, the treatment records beginning in 2007, and throughout the appeal period, do not evidence a diagnosis of any ovarian cyst or tumor other than her already service-connected uterine fibroids and such evidence is necessary.  The Veteran is not competent to diagnose the claimed complex internal disease process.  Thus, absent any indication of a currently diagnosed cyst or tumor of the uterus, service connection is not warranted for bilateral ovarian cysts/tumors.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's IBS, the service treatment records are negative for complaints, diagnosis, or treatment for a bladder disability.  The first indication of a bladder disability is not until 2007, over a decade after separation from military service.  There exists no medical nexus linking the Veteran's bladder disability to her service.  Thus, service connection for a bladder disability on a direct basis is not established.

With regard to service connection for a bladder disability on a secondary basis, the Veteran did not appear for the scheduled August 2011 VA examination.  The record contains a negative opinion.  For, in September 2007, a VA physician found it unlikely that the Veteran's overactive bladder was related to her uterine fibroids.  Moreover, another physician was consulted on that matter and the physician concurred with that assessment.  The opining physician had knowledge of the Veteran's current uterine fibroids, as well as her symptoms of a bladder disability, but found no relationship between the two.  It follows, then, that there would be no aggravation, as the physician was ruling out the Veteran's uterine fibroids as having a relationship with her overactive bladder.  If the fibroid is not physically exerting pressure then it cannot be causing the bladder disorder much less aggravating the disorder.  Absent the requested VA opinion, the evidence already of record does not suggest a link between the Veteran's uterine fibroids and her bladder disability other than the Veteran's own conclusory statements.  However, as will be discussed in more detail below, while the Veteran is competent to state symptoms of an overactive bladder and pain and pressure due to fibroids, she is not competent to state that her fibroids caused or aggravated her bladder disability.  Thus, service connection for a bladder disability is not established.

Lastly, with regard to the Veteran's claim for service connection for a left oophorectomy, the Board finds that service connection is not warranted.  Although the Veteran underwent laparoscopic surgery in 2004 related to her service-connected uterine fibroids, the left oophorectomy also performed at that time was due to ovarian cysts, a condition for which she is not service-connected.  The Board is mindful of the Veteran's contention that mismanagement of her uterine fibroids in service caused the ovarian cysts.  However, the service treatment records do not show a diagnosis of ovarian cysts, and the post-service treatment records do not link the service-connected uterine fibroids with the ovarian cysts necessitating surgery.  Thus, without a medical link between the uterine fibroids and ovarian cysts/left oophorectomy, service connection for that surgery cannot be established.  

The Board notes that the Veteran has contended on her own behalf that she currently suffers an overactive bladder, ovarian cysts/tumors, and residuals of a left oophorectomy related to her service or to her service-connected uterine fibroids.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current manifestations of an overactive bladder, ovarian cysts/tumors, and residuals of a left oophorectomy to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe her in-service symptoms of stress and pain and her current manifestations and she is credible in this regard, the Board accords her statements regarding the etiology of such disorders little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between her in-service symptoms of abdominal pain and stress and her post-service diagnoses and surgeries.  However, the competent medical evidence of record, absent the requested VA examinations for which the Veteran did not appear, does not support her claim.  Rather, the competent medical evidence weighs against her claim and does not show a current diagnosis of ovarian tumors/cysts, or that her overactive bladder or left oophorectomy are in anyway related to her service or a service-connected disability.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for ovarian tumors/cysts, an overactive bladder, or a left oophorectomy.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's seborrheic dermatitis is rated as noncompensable under Diagnostic Code 7806, which pertains to dermatitis or eczema.  Under DC 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body or exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

On September 2008 VA examination, the Veteran reported having intermittent problems since 1981 with skin rash on her arms, legs, and around the eyes.  She had used different topical medications.  She was currently asymptomatic.  Physical examination showed that the total body area affected was less than 5 percent and 0 percent of the exposed area was affected.  There was no skin rash or changes noticeable at that time.  

On September 2009 VA examination, the Veteran was using creams prescribed by a private dermatologist.  She reported rash manifested by a puritic, erythemic eruption of both eyelids with intermittent flaking.  She also reported eczema that she treated with a topical corticosteroid daily.  Physical examination showed that her skin conditions covered less than 5 percent of the exposed areas or total body.  There was evidence of minimal erythmic eruption on the bilateral upper and lower eyelids.

The remainder of the VA treatment records are negative for any complaints or treatment for dermatitis.

In this case, both VA examinations demonstrated that her dermatitis covered less than 5 percent of her body or of the affected area.  While she uses topical corticosteroids for control of her dermatitis, these medications are not systemic.  The Veteran credibly believes she is entitled to a higher rating; however, this lay evidence is outweighed by the assessments of the medical examiners who have the requisite expertise to evaluate the actual severity of the disability based on complained of symptoms and objective clinical findings.  Thus, she does not meet the criteria for a higher 10 percent rating under the rating criteria.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not testified that her dermatitis prevents employment. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dermatitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's dermatitis s may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of extra-schedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since December 13, 2007, when service connection became effective, the Veteran's dermatitis has not warranted a compensable disability rating.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Multiple Noncompensable Service-Connected Disabilities

When a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011). 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

By an April 2011 rating decision, the RO granted service connection for tinnitus, with an effective date of the date the Veteran's claim was filed.  Accordingly, as a compensable evaluation for the service-connected tinnitus was awarded throughout the relevant period under consideration in this appeal, the threshold criteria for entitlement to compensation under 38 C.F.R. § 3.324 are not met, and the claim must be dismissed as a matter of law. 

Because the claim is denied as a matter of law, the benefit-of-the-doubt principle is not for application.  See Sabonis, 6 Vet. App. at 425 (when the law and not the evidence is dispositive, the Board dismisses the appeal on the grounds of lack of legal merit). 


ORDER

Service connection for ovarian cysts/tumors is denied.

Service connection for an overactive bladder is denied.

Service connection for a left oophorectomy is denied.

An initial compensable rating for dermatitis is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a right eye disability so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As explained above, the Board has rated the Veteran's other claims based upon the record because she did not appear for the VA examination scheduled for August 2011.  38 C.F.R. § 3.303(c).  However, with regard to the claim for service connection for a right eye disability, the April 2011 Board remand directed the RO to forward the claims file to the October 2009 VA examiner for an addendum opinion.  The file does not indicate that the October 2009 VA examiner was unavailable to review the Veteran's claim.  Although the Veteran was scheduled for a VA examination related to her right eye disability for which she did not appear, the Board nonetheless finds that a remand is required to comply with the previous remand purpose and instructions.  

The Veteran's right eye disability, diagnosed as a right eye benign choroidal nevus post-service and as a striated retinal pigmentation while in service, has been characterized as congenital in nature.  It is unclear, however, whether the disability is a defect or a disease.

In that regard, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

On the other hand, if it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

In that regard, service treatment records reflect that in March 1992, over a decade after entrance into service, on ocular examination, the Veteran was noted to have a chroidal nevus on the right eye.  In May 1996, there was a large pigmented nevus of the right eye that was stable.  In May 1997, she was assessed to have a history of nevus verses striated retinal pattern of the right eye, that was questioned to be congenital.  On May 1996 separation examination, the Veteran was noted to have a striated pigmentation. 

On September 2009 VA examination and in an October 2009 addendum, her benign chorodial nevus, right eye, was determined to be unrelated to any prior eye injury but was rather likely of congenital origin.  The condition was continuing and was not aggravated by military service beyond its natural progression.  That opinion is inadequate to rate the Veteran's right eye disability as it does not address whether the eye disability was a defect or disease, and a remand for a clearer explanation that complies with the law as set forth above must be elicited.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the 2009 eye examination and opinion.  If that examiner is not available, forward the claims file to another ophthalmologist for review and opinion.  The examiner should review the claims file and note that review.  The examiner should provide a clear rationale for all opinions reached.

a)  Is the Veteran's right eye benign choroidal nevus a congenital defect or disease (VA defines a congenital disease as one subject to improvement or deterioration).

b)  If the Veteran's right eye disability is a congenital disease, is there clear and unmistakable evidence that the eye disability existed prior to the Veteran's active service?  In other words, what is the clearest, most obvious date of onset of manifestations of the Veteran's right eye disability?

If the right eye disease pre-existed service, is there clear and unmistakable evidence that the Veteran's pre-existing right eye disease WAS NOT aggravated beyond the natural progress of the disorder?

If a right eye disease did not pre-exist service, but developed during service, is it at least as likely as not that her current right eye disability had it onset in service (i.e., etiologically related)?

c)  If the Veteran's right eye disability is a congenital defect,  is it at least as likely as not that there was additional disability that was superimposed upon the defect during service?

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a right eye disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


